- - - - - - - - - · - - --

                     Case 1:18-cv-08250-JSR Document 52 Filed 11/08/18 Page 1 of 1


                                                                USDCSDNY
           UNITED STATES DISTRICT COURT
                                                                DOCUMENT
           SOUTHERN DISTRICT OF NEW YORK                        ELBCTaONICALLY FILED
           -----------------------------------x                 DOC ll: _ _-r1-fr?C.t---:o,..__
           WINKLEVOSS CAPITAL FUND, LLC,                        DATE FILED:
                  Plaintiff,                                                        I
                                                                   18-cv-8250 ({JSR).
                         -v-
                                                      "t.          ORDER
            CHARLES SHREM


                  Defendant.
            -----------------------------------x
            JED S. RAKOFF, U.S.D.J.

                  On October 2, 2018, the Court grahted plaintiff's ex parte

           motion for pre-judgment attachment. Dkt. 30. On November 1,

            2018, plaintiff filed the instant motion to confirm the

            attachment. Dkt. 31. Defendant opposed the motion. Dkt. 45. The

            Court received full briefing and oral argument from both sides.

                  After careful consideration, the Court denies plaintiff's

            motion to confirm the order of attachment and therefore lifts

            the attachment currently in place, effective immediately. An

            opinion explaining the reasons for this ruling will issue in due

            course.

                  SO ORDERED

            Dated:       New York, NY
                         November   I{;   2018
                                                             ~J~
                                                              JED S. RAKOFF, U.S.D.J.
